ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                        )
                                                    )
Parsons Government Services, Inc.                   )   ASBCA No. 59504
                                                    )
Under Contract No. DAAA09-03-D-0023 et al.          )

APPEARANCE FOR THE APPELLANT:                           Kevin J. Slattum, Esq.
                                                         Pillsbury Winthrop Shaw Pittman LLP
                                                         Los Angeles, CA

APPEARANCES FOR THE GOVERNMENT:                         E. Michael Chiaparas, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Carol L. Matsunaga, Esq.
                                                        Srikanti Schaffner, Esq.
                                                         Trial Attorneys
                                                         Defense Contract Management Agency
                                                         Carson, CA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 2 May 20 I 7




                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59504, Appeal of Parsons
Government Services, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals